Exhibit 10.2
 
NEWMONT
EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION
PROGRAM
(Effective and restated January 1, 2009)
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
SECTION I DEFINITIONS
    1  
1.1 “Common Stock”
    1  
1.2 “EPI Bonus”
    1  
1.3 “Fair Market Value”
    1  
1.4 “Performance Period”
    1  
1.5 “Total Shareholder Return Modifier”
    2  
1.6 “Restricted Stock Units”
    2  
1.7 “Targeted Payout Percentage”
    2  
1.8 “Terminated Eligible Employee”
    2  
 
       
SECTION II ELIGIBILITY
    2  
SECTION III EPI BONUS
    2-4  
3.1 Determination of EPI Bonus—In General
    3  
3.2 Determination of EPI Bonus and Payment of EPI Bonus to Terminated Eligible
Employees
    3  
3.3 Form of Payment
    3  
3.4 Withholding Taxes
    3  
3.5 Restrictions on Common Stock or Restricted Stock Units
    3-4  
3.6 Timing of Payments
    4  
SECTION IV GENERAL PROVISIONS
    4  

 

ii



--------------------------------------------------------------------------------



 



NEWMONT
EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION
PROGRAM
(Effective as of January 1, 2009)
PURPOSE
The purpose of this program is to provide to Employees of Newmont Mining and its
Affiliated Entities that participate in this program a more direct interest in
the success of the operations of Newmont Mining. Employees of Newmont Mining and
participating Affiliated Entities will be rewarded in accordance with the terms
and conditions described below.
SECTION I-DEFINITIONS
The capitalized terms used in this program shall have the same meaning as the
capitalized terms in the Annual Incentive Compensation Program, unless otherwise
stated herein. In addition, the terms set forth in this Section shall have the
meaning set forth below.
1.1 “Common Stock” means the $1.60 par value common stock of Newmont Mining
Corporation.
1.2 “EPI Bonus” means the bonus payable to an eligible Employee in the form of
Restricted Stock Units under this program with respect to a Performance Period
(or portion thereof as provided in Section 3.2), which shall be determined by
multiplying the eligible Employee’s Bonus Eligible Earnings by the product of
(a) the Targeted Payout Percentage as set forth in Appendix A for the eligible
Employee’s grade for the Performance Period (or portion thereof) times (b) the
Aggregate Payout Percentage calculated in accordance with Section 3.4 of the
Annual Incentive Compensation Program. Beginning in 2008, the EPI bonus will
begin a three-year look back weighted calculation that will be phased in over a
period of two years. In 2008, all EPI Bonus will be calculated and based upon
2008 results, since the look back provision is not retroactive. In 2009, EPI
bonus will be calculated using 40% weighting of 2008 results and 60% weighting
of 2009 results. In 2010, the three-year weighted EPI bonus calculation will go
into effect, and will remain going forward. The three-year weighted EPI bonus
calculation is comprised of 20% weighting for the first year (two years ago),
30% weighting for the second year (one year ago), and 50% weighting for the
third year (the current year). Restricted Stock or Restricted Stock Units
awarded as an EPI Bonus shall have terms and conditions, and shall be subject to
such restrictions as defined by the Compensation Committee.
1.3 “Fair Market Value” means, with respect to a share of Common Stock as of a
given date, the fair market value calculated in accordance with the Newmont
Mining stock plan from which such shares are to be issued.
1.4 “Performance Period” means the calendar year over which the Aggregate
Performance Percentage shall be calculated for purposes of determining the
amount of an EPI Bonus. The Performance Period shall be the calendar year.

 

 



--------------------------------------------------------------------------------



 



1.5 “Restricted Stock Units” means the right to receive Common Stock under terms
and conditions defined in a restricted stock unit agreement, as defined by the
Compensation Committee.
1.6 “Targeted Payout Percentage” means the percentage of an eligible Employee’s
Bonus Eligible Earnings taken into account when calculating the EPI Bonus with
respect to a Performance Period, as specified in Appendix A. If the Pay Grade of
an eligible Employee changes during a Performance Period, the Targeted Payout
Percentage applicable to such eligible Employee shall be prorated based upon the
number of days spent in each Pay Grade during the Performance Period.
1.7 “Terminated Eligible Employee” has the same meaning as stated in the Annual
Incentive Compensation Program except that a Terminated Eligible Employee for
purposes of this program shall not include employees severed under any severance
plan of Newmont Mining or any Affiliated Entity.
SECTION II-ELIGIBILITY
All Employees of Newmont Mining and/or a Participating Employer in an executive
grade level, except any Employee who is eligible for the Senior Executive
Compensation Program, are eligible to receive an EPI Bonus under this program,
provided (i) they are on the payroll of Newmont Mining and/or a Participating
Employer as of the last day of the relevant Performance Period, and at the time
the award is granted, or (ii) they are a Terminated Eligible Employee with
respect to such calendar year. Employees who are on short-term disability under
the Short-Term Disability Plan of Newmont or a successor plan or not working
because of a work-related injury as of the last day of the Performance Period
shall be eligible to receive a bonus. Notwithstanding the foregoing provisions
of this Section II, the Compensation Committee or the Vice President of Human
Resources of Newmont Mining (or his or her delegate) may, prior to the end of
any Performance Period, exclude from or include in eligibility for participation
under this program with respect to such Performance Period any Employee or
Employees.
SECTION III-EPI BONUS
3.1 Determination of EPI Bonus—In General. The EPI Bonus shall be calculated as
soon as reasonably practicable after the Compensation Committee determines the
Aggregate Payout Percentage. Following such determination, payment of the EPI
Bonus shall be made to the eligible Employees (other than Terminated Eligible
Employees) in accordance with the provisions of this Section III as soon as
reasonably practicable.

 

2



--------------------------------------------------------------------------------



 



3.2 Determination of EPI Bonus and Payment of EPI Bonus to Terminated Eligible
Employees. Terminated Eligible Employees shall be entitled to receive an EPI
Bonus based upon their Bonus Eligible Earnings for the Performance Period during
which their employment with Newmont Mining and/or a Participating Employer
terminates, calculated by using the Targeted Payout Percentage for the
Performance Period applicable to the Performance Period during which the
eligible Employee terminated employment. Payment shall be made to a Terminated
Eligible Employee with respect to a Performance Period in accordance with
Section 3.3 as soon as practicable following the date of termination from
employment with Newmont Mining and/or a Participating Employer.
3.3 Form of Payment. The amount of EPI Bonuses payable under this Program shall
be paid in Restricted Stock Units (payable in whole shares only rounded down to
the nearest share), which shall be subject to the restrictions set forth in
Section 3.5 below. The number of shares of Restricted Stock Units to be issued
in payment of an EPI Bonus shall be determined based upon the Fair Market Value
of the Common Stock on the date that the Compensation Committee meets and
certifies the satisfaction of the material terms of this program with respect to
the payment of the EPI Bonus in accordance with the provisions of Section 3.1.
3.4 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining may determine is required to be
withheld pursuant to any applicable federal, state or local law or regulation.
3.5 Restrictions on Common Stock or Restricted Stock Units.
(a) Shares of Restricted Stock Units issued as an EPI Bonus will have a three
year vesting period, with one-third of the units vesting each year on the
anniversary of the date of grant.
(b) Shares of Restricted Stock Units issued under this program are subject to
forfeiture as follows: If an eligible Employee terminates employment prior to
the first anniversary of the date on which such shares of Restricted Stock Units
were granted to the eligible Employee (the “Grant Date”), all such shares of
Restricted Stock Units shall be forfeited. If an eligible Employee terminates
employment on or after the first anniversary of the Grant Date, but prior to the
second anniversary of the Grant Date, the eligible Employee shall forfeit
two-thirds of the shares of Restricted Stock Units awarded as a part of such EPI
Bonus. If an eligible Employee terminates employment on or after the second
anniversary of the Grant Date, the eligible Employee shall forfeit one-third of
the shares the Restricted Stock Units awarded as part of such EPI Bonus. If the
eligible Employee terminates employment on or after the third anniversary of the
Grant Date there are no restrictions.
(d) Shares of Restricted Stock Units issued hereunder as a part of an EPI Bonus
shall not be subject to transfer by the eligible Employee until such time as the
Shares have become non-forfeitable in accordance with this Section, at which
time such Shares of Common Stock may be freely transferred by the eligible
Employee subject to all applicable laws, regulations and Newmont Mining
policies.
(e) Shares of Restricted Stock Units issued under this program may be issued
pursuant to the provisions of any stock plan of Newmont Mining or as otherwise
determined in the sole discretion of the Compensation Committee.

 

3



--------------------------------------------------------------------------------



 



(f) Notwithstanding anything contained in this program to the contrary, this
program shall be administered and operated in accordance with any applicable
laws and regulations including but not limited to laws affecting the timing of
payment of the EPI Bonus to eligible Employees under this program. The
Compensation Committee or its delegate reserves the right to amend their program
at any time in order for this program to comply with such laws or regulations.
(g) The Compensation Committee, to the full extent permitted by governing law,
shall have the discretion to require reimbursement of any portion of an EPI
Bonus previously paid to an executive grade level employee pursuant to the terms
of this program if: a) the amount of such EPI Bonus was calculated based upon
the achievement of certain financial results that were subsequently the subject
of a restatement, and: b) the amount of such EPI Bonus that would have been
awarded to the executive had the financial results been reported as in the
restatement would have been lower than the EPI Bonus actually awarded.
3.6 Timing of Payments. Payment under this program will be made no later than
the 15th day of the third month following the calendar year in which an
Employee’s right to payment is no longer subject to a substantial risk of
forfeiture.
SECTION IV-GENERAL PROVISIONS
The Compensation Committee may, in its sole discretion, require the eligible
employee to agree not to make an election pursuant to section 83(b) of the Code
as a condition for the receipt of common stock hereunder.
The “General Provisions” section of the Annual Incentive Compensation Program
shall otherwise apply to this program.

 

4



--------------------------------------------------------------------------------



 



APPENDIX A
Targeted Payout Percentages

          Grade   Payout Percentage  
E–5
    60 %
E–6
    40 %

 

